Judgment unanimously modified, on the law and facts, and, as modified, affirmed, in accordance with the following memorandum: Defendant’s conviction of robbery in the second degree in violation of Penal Law § 160.10 (2) (a) is reversed and the sentence imposed thereon vacated since the People have not established that the victim sustained a "physical injury” within the meaning of Penal Law § 10.00 (9). We have examined defendant’s remaining arguments and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J.— robbery, second degree.) Present—Callahan, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.